Citation Nr: 9923196	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  97-15 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right eye injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1942 to July 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1995 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  


FINDINGS OF FACT

1.  Service connection for a right eye injury was last denied 
in a May 1950 decision of the Board.  

2.  Since the 1950 decision the veteran has submitted 
evidence that is relevant and material to the issue on 
appeal.  

3.  There is no medical evidence linking the veteran's 
current right eye chorioretinal atrophic scar to injuries 
incurred inservice.  


CONCLUSIONS OF LAW

1.  The 1950 decision of the Board denying service connection 
for a right eye injury is final.  New and material evidence 
sufficient to reopen the claim has been submitted.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156 
(1998).

2.  The claim of entitlement to service connection for a 
right eye injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he suffered a right eye injury in 
service.  Specifically, he alleged that his right eye was 
injured in an airplane crash while on a combat mission.  He 
wrote that there is ample evidence of right eye scars showing 
the injury.  

I.  New and Material Evidence 

In 1946 service connection for a right eye injury was denied 
in a rating decision.  The veteran appealed and the Board of 
Veterans Appeals denied service connection for a right eye 
injury in May 1950.  That decision is final.

At that time, the record included the service records, the 
veteran's claim for benefits and post service evidence.  It 
was concluded that the accepted evidence did not disclose any 
evidence of organic residuals resulting from service incurred 
injuries other than a scar below the veteran's right elbow.  

Decisions of the Board are final.  However, the claim may be 
reopened upon the presentation of new and material evidence.  
Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).  New and 
material evidence means evidence not previously submitted to 
agency decision makers that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  
See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

Therefore, the first matter to be determined is whether the 
veteran has submitted new and material evidence to reopen his 
claim.  

If the veteran presents new and material evidence, the claim 
is reopened.  Then, second, it must be determined if the 
veteran has submitted evidence of a well-grounded claim.  
Thirdly, if the veteran has presented evidence of a well-
grounded claim, VA has a duty to assist him in further 
development.  See Winters v. West, No. 97-2180 (U.S. Vet. 
App. Feb. 17, 1999).  We also note that there need be only 
one document that is new and material to reopen the claim.

In this case additional evidence was submitted by the 
veteran.  A private fluorescein angiogram report, dated 
August 1994, revealed a large area of chorioretinal atrophy 
inferotemporal to the fovea.  The impression was an apparent 
old chorioretinal atrophic scar with appearance of possibly 
involuted (although possibly still active) neovascular 
membrane that was extrafoveal.

When the case was previously addressed, there was evidence of 
multiple lacerations during service.  However, there was an 
absence competent evidence of organic residuals resulting 
from service incurred injuries.  The veteran has presented 
competent evidence of a current right eye disability, a 
chorioretinal atrophic scar in the right eye.  One of the 
evidentiary defects that existed at the time of the last 
Board decision has been cured.  The evidence is new and 
material.

Consequently, the claim of service connection for a right eye 
injury is reopened.  

II.  Well Grounded Claim

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence including that pertinent to service 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (1998).  Service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1998).  

However, the veteran is under an obligation to establish a 
well-grounded claim.  In order for a claim to be well 
grounded there must be a medical diagnosis of a current 
disability, incurrence or aggravation of disease or injury 
in-service and a nexus between the in-service injury or 
disease and the current disability.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is "plausible" or 
"possible" is required.  A claimant would not meet his 
burden imposed by 38 U.S.C.A. § 5107(a) merely by presenting 
lay testimony because lay persons are not competent to offer 
medical opinions.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

The Board notes that the veteran was involved in a plane 
crash, received multiple injuries, and received a Purple 
Heart.  He also received several letters of commendation.  
The veteran's written statements and lay statements submitted 
recount the airplane crash in which the veteran's injuries 
were sustained.  

The veteran's service medical records were negative for 
diagnosis or treatment for a right eye injury.  The April 
1944 physical examination showed that the veteran's eyes were 
normal.  The veteran received a Medical Board Discharge for 
another disability and not for a right eye injury.

The request for decoration, dated July 1945, indicated that 
the veteran incurred multiple lacerations to his head, 
shoulder, back and legs.  

VA examination report, dated June 1947, revealed that the 
veteran's uncorrected vision was 20/20 in both eyes.  No eye 
abnormalities were noted.  

At the RO hearing, dated June 1976, the veteran testified 
that his right eyelid twitched a lot at night.  He stated 
that his right eye was injured and would not close.  

A private examination report, dated November 1976, revealed 
that the veteran's right eyelid dropped at times.  However, 
his pupils were equal and reactive to light and 
accommodation.  

The veteran testified at his personal hearing before the RO, 
in May 1978, that he was in an airplane crash in 1944 and was 
hospitalized for multiple injuries, including his right eye.  
He stated that many of his service medical records were lost 
when his ship sank in an invasion of the Philippines.  

A private fluorescein angiogram report, dated August 1994, 
revealed a large area of chorioretinal atrophy inferotemporal 
to the fovea.  There was staining on the nasal edge just 
temporal to the fovea but the examiner did not see active 
membrane although it looked very suspicious.  Late pictures 
showed another area superior to the fovea that did not appear 
to leak.  The impression was an apparent old chorioretinal 
atrophic scar with appearance of possibly involuted (although 
possibly still active) neovascular membrane that was 
extrafoveal.  

VA examination, dated November 1996, revealed that the 
veteran's pupils were reactive.  Fundi were grade I Keith-
Wagner classification.  The AV ratio was 2:3 and there was no 
crossing change.  

Although the veteran incurred laceration to the right side of 
his head while in service, there is no competent evidence 
linking a right eye injury in service to the current right 
eye chorioretinal atrophic scar.  Additionally, there is no 
evidence that the veteran's current right eye chorioretinal 
atrophic scar is do to an inservice injury.  The veteran is 
competent to attest to the right eye injury he experienced, 
however, competent evidence of residuals of a right eye 
injury or a link between the right eye injury and the current 
chorioretinal atrophic scar must be made by a medical 
professional.  

The etiology of the current right eye chorioretinal atrophic 
scar is a medical question that must be resolved by a 
professional.  The veteran had the duty to establish a well-
grounded claim and he has not provided such opinion.  As 
there is no competent evidence linking the current right eye 
chorioretinal atrophic scar to the right eye injury incurred 
in service, the claim is not well grounded and service 
connection is denied.  

1154

In reaching this decision the Board has considered the 
provisions of 38 U.S.C.A. § 1154 (West 1991).  The veteran 
was in combat and an eye injury is consistent with the 
inservice events.  The Board accepts that there may have been 
an eye injury.  However, the diagnosis of a chorioretinal 
scar and atrophy is a medical question and the veteran has 
not submitted satisfactory evidence or competent evidence of 
a chorioretinal scar or atrophy during service (as 
distinguished from an injury) during service or in proximity 
to service.  There is an absence of continuity of 
symptomatology since service; there is an absence of 
competent evidence linking (nexus evidence) the remote post-
service findings of chorioretinal scar and atrophy to 
service; there is an absence of competent evidence linking 
chorioretinal atrophy or scar to an injury; and there is 
clear and convincing evidence to the contrary.  The Board 
must note that examinations of the eyes were conducted during 
service and by a private examiner in 1976.  Each examination 
disclosed the absence of a chorioretinal scar or atrophy.  
This constitutes clear and convincing evidence that the 
chorioretinal scar and atrophy were not manifest during 
service.  The provisions of section 1154 do not assist in 
establishing a well grounded claim in this case.  Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996); Libertine v. Brown, 9 
Vet. App. 521 (1996); Arms v. West, 12 Vet. App.188 (1999).


ORDER

Service connection for a right eye injury is denied.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

